Citation Nr: 1037531	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  07-40 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to July 
1969.  His military occupational specialty (MOS) during service 
was as an armored vehicle crewman.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.

The Board remanded the case to the RO, via the VA Appeals 
Management Center (AMC), in September 2009 for additional 
evidentiary development.  Following this development, the case 
was readjudicated by the AMC, which confirmed the denial of 
entitlement to VA compensation for bilateral hearing loss in a 
January 2010 rating decision/supplemental statement of the case.  
The case was returned to the Board in February 2010 and the 
Veteran now continues his appeal.  

The Board notes that the Veteran is presently service connected 
for residuals of a blast injury, right hand, with muscle loss and 
ankylosis of the thumb and middle finger with traumatic arthritis 
(rated 50 percent disabling), posttraumatic stress disorder 
(rated 30 percent disabling), and tinnitus (rated 10 percent 
disabling), which produce a combined rating under 38 C.F.R. 
§ 4.25 (2009) of 70 percent.


FINDINGS OF FACT

A bilateral hearing loss disability did not exist prior to entry 
into active service and did not have its onset in active military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active duty, nor may sensorineural hearing loss be presumed to 
have been incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2009).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding the claim for service connection for bilateral hearing 
loss on appeal, generally, the notice requirements of a service 
connection claim have five elements: veteran status, existence of 
a disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must also: (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has 
since been revised and the requirement that VA request that the 
claimant provide any evidence in his possession that pertains to 
the claim was removed from the regulation.

The service connection claim decided herein stems from the 
Veteran's application for VA compensation for bilateral hearing 
loss, which was filed in August 2006.  A fully compliant VCAA 
notice letter addressing the applicability of the VCAA to service 
connection claims and of VA's obligations to the Veteran in 
developing such claims was dispatched to the Veteran in September 
2006, which addressed the issue on appeal and satisfied the 
above-described mandates, as well as the requirements that the 
Veteran be informed of how VA calculates degree of disability and 
assigns an effective date for the disability, as prescribed in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no 
defect in the timing of the notice as the September 2006 notice 
preceded the initial adjudication of the Veteran's claim in 
December 2006.  

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The 
Secretary shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the . . . claim").  
This duty includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions when 
such are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various duties to 
claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that the Veteran's service treatment records and 
relevant post-service medical records, including a VA medical 
examination report dated in August 1969, and relevant VA, Social 
Security Administration (SSA), and private medical records for 
the period spanning 1996 - 2009, have been obtained and 
associated with the claims file.  In any case, the Veteran has 
not indicated that there are any outstanding relevant post-
service medical records or other pertinent evidence that must be 
considered in this current appeal with respect to the claim 
decided on the merits herein.  The Veteran was also afforded VA 
audiological examinations in October 2006 and December 2009, 
which both include nexus opinions specifically addressing the 
relationship between the hearing loss disability at issue and the 
Veteran's military service.  These opinions are premised on their 
author's review of the Veteran's claims file.  Although the 
October 2006 nexus opinion lacks a detailed rationale, the 
subsequent nexus opinion presented in December 2009 includes 
adequate discussion of the opining VA examiner's clinical 
observations and a rationale to support his findings and 
conclusions within the context of the Veteran's clinical history 
as contained within the claims file.  Thus, the December 2009 VA 
audiological examination and nexus opinion is deemed to be 
adequate for adjudication purposes for the matter at issue.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claim for service connection for 
bilateral hearing loss and thus no additional assistance or 
notification is required.  Although the Veteran initially 
requested to be scheduled for a hearing before the Board, he 
expressly withdrew this request in signed correspondence dated in 
May 2009.  The Board notes that in a January 2010 brief, the 
Veteran's representative found that VA had adequately complied 
with the instructions contained in the Board's remand of 
September 2009.  In a May 2010 brief, the representative stated 
that there was no additional evidence or argument to submit 
regarding the Veteran's claim.  Thus, the Board concludes that 
the Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: entitlement to service 
connection for bilateral hearing loss

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306(b) 
(2009).  

Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater or where the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater or when speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the clinical evidence establishes that the 
Veteran has a chronic bilateral hearing loss condition that 
sufficiently meets the criteria under 38 C.F.R. § 3.385 for a 
disabling condition for purposes of eligibility to receive VA 
compensation.  VA audiological examinations in October 2006 and 
December 2009  show pure tone thresholds above 26 decibels, 
bilaterally, on at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz, with Maryland CNC speech recognition 
scores of no greater than 88 percent in the right ear and no 
greater than 84 percent in the left ear.

The Veteran's service treatment records show that on enlistment 
examination in November 1962, his ears and tympanic membranes 
were normal on clinical evaluation.  Audiological testing 
revealed pure tone thresholds, in decibels (converted from ASA to 
the current ISO standard), that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
10
0
5
10
5

Audiological testing during re-enlistment examination in 
September 1964 revealed pure tone thresholds, in decibels 
(converted from ASA to the current ISO standard), that were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
N/A
0
LEFT
15
10
10
N/A
0

In March 1968, the Veteran sustained a blast injury during a 
training accident when a practice grenade exploded in his right 
hand.  The proximity of the blast resulted in tinnitus of the 
right ear.  No chronic hearing loss of either ear was clinically 
demonstrated during service.  Audiological testing using the ISO 
standard on separation examination in May 1969 revealed pure tone 
thresholds, in decibels, that were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
N/A
-5
LEFT
0
-5
-5
N/A
0

The Veteran's ears and tympanic membranes were normal on clinical 
evaluation during separation examination in May 1969.

Post-service records show that on VA examination in 1969, 
although tinnitus of the right ear secondary to the in-service 
blast injury was noted by the examiner, the Veteran's hearing was 
assessed as normal and that his reported history of deafness in 
the right ear following the accident was noted by the examiner to 
have been cleared and resolved.

A VA audiology treatment report dated in August 2006 reflects 
that the Veteran had strongly sloping bilateral high-frequency 
sensorineural hearing loss that was assessed as moderate-to-
severe in his right ear and moderately-severe-to-severe in his 
left ear.  He was prescribed electronic hearing aids.

The Veteran filed his present claim for VA compensation for 
bilateral hearing loss in August 2006.  In his written statements 
in support of his claim, he contended that his exposure to 
acoustic trauma from his in-service history of a blast injury and 
service as an armored vehicle crewman caused him to develop his 
current bilateral hearing loss disability.  He stated that he 
experienced chronic hearing loss symptoms ever since separating 
from active duty.  His spouse reported in a supportive lay 
witness statement that she married the Veteran prior to the March 
1968 blast injury and observed him to be unable to hear her 
spoken voice following this incident.  The Veteran's SSA records 
reflect that he was employed post-service as a building inspector 
from 1972 - 2006.
 
On VA examination in October 2006, authorized VA audiological 
evaluation revealed the Veteran's pure tone thresholds, in 
decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
55
55
LEFT
15
20
65
70
75

Speech audiometry testing using the Maryland CNC criteria 
revealed speech recognition ability of 84 percent in the right 
ear and 82 percent in the left ear.  He was diagnosed with 
bilateral sensorineural hearing loss.  The examiner noted the 
Veteran's history of blast injury in service, and his post-
service occupational noise exposure as a building inspector and 
recreational noise exposure from his occasional involvement in 
hunting.  In an accompanying nexus opinion, the VA examiner 
reported that he had reviewed the records relating to the 
Veteran's relevant clinical history in service and presented the 
following opinion:

A complete review of (the Veteran's) C-file revealed 
his induction and separation hearing examinations.  
Both examinations displayed auditory thresholds 
defining normal hearing bilaterally.  These data do 
not support a claim for (service connection for) 
hearing loss as reviewed. 

On VA examination in December 2009, authorized VA audiological 
evaluation revealed the Veteran's pure tone thresholds, in 
decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
65
65
75
LEFT
20
25
70
80
85

Speech audiometry testing using the Maryland CNC criteria 
revealed speech recognition ability of 88 percent in the right 
ear and 84 percent in the left ear.  He was diagnosed with 
bilateral sensorineural hearing loss.  The examiner noted the 
Veteran's history of blast injury in service and his MOS as an 
armored vehicle crewman, with associated history of noise 
exposure.  However, the examiner noted that normal hearing was 
demonstrated on audiological examination on separation from 
service and on VA examination in 1969.  In an accompanying nexus 
opinion, the VA examiner reported that he had reviewed the 
records relating to the Veteran's relevant clinical history in 
service and presented the following opinion:

After carefully reviewing the (Veteran's) C-File and 
the medial literature, it is my opinion that (the 
Veteran's) hearing loss is less likely as not caused 
by or a result of acoustic trauma.  (H)is (hearing) 
thresholds (were) within normal limits bilaterally 
(on separation examination).  When compared to his 
(hearing tests on) entrance examination, the 
thresholds were essentially unchanged.  His 
audiometric configuration at separation is not 
consistent with acoustic trauma.  All evidence 
considered, it is less likely as not that (the 
Veteran's) hearing loss was caused by or a result of 
military acoustic trauma.

The Board has considered the above evidence and concludes that 
the weight of the evidence is against the Veteran's claim for 
service connection for bilateral hearing loss.  The reasons for 
the denial are that the Veteran's service treatment records very 
clearly demonstrate no hearing loss on entry into service, no 
indication of onset of a chronic hearing loss condition during 
active duty, and normal hearing on separation from service.  
Furthermore, there is no objective clinical evidence of onset of 
hearing loss to a compensable degree within one year following 
the Veteran's separation from service in July 1969 to permit an 
allowance of service connection on a presumptive basis as an 
organic disease of the nervous system.  In this regard, his 
hearing was regarded as normal on VA examination in August 1969.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Although a current chronic hearing loss disability is clearly 
demonstrated on VA audiological treatment in August 2006, and on 
VA audiological examinations in October 2006 and December 2009, 
the nexus opinions presented in the October 2006 and December 
2009 examination reports conclude that there is no nexus between 
these audiological disabilities and the Veteran's service, based 
on the absence of any clinical notation of such conditions 
during service or proximate in time to his period of service, 
and on the normal findings on audiometric examination on 
separation from service that revealed a hearing pattern that was 
not consistent with exposure to acoustic trauma, notwithstanding 
his documented history of blast injury and service as a tank 
crewman.  In this regard, the Board places great probative 
weight on the nexus opinion of the December 2009 VA examiner who 
addressed the nature of the relationship of the Veteran's 
hearing loss with service within the context of his clinical 
history of involvement in a blast injury and serving in the 
confined noise-magnifying space of an armored fighting vehicle, 
due to the examiner's expertise and objectivity and his detailed 
rationale for his negative opinion.

The Board has considered the probative value of the Veteran's 
written statements regarding onset of hearing loss symptoms 
since active duty.  While he is competent to report his 
perceived symptoms and their time of onset, the Board finds his 
statements to be not credible for purposes of establishing 
continuity of such symptoms since service, as the objective 
evidence showing no clinical hearing loss condition on his 
separation from service or within the year immediately after 
service contradicts his personal historical account made many 
years after service.  The Board places greater probative weight 
on the objective record contemporaneous with service, versus the 
less reliable recollections of the Veteran made nearly 40 years 
afterward.  Therefore, the credibility of the historical 
statements of the Veteran is rejected by the Board for purposes 
of establishing a nexus between his current hearing loss 
disability and service.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  The Board has also considered the 
written statement from the Veteran's wife.  She recalled his 
good hearing prior to the inservice injury and the hearing loss 
thereafter, which had only become worse over the years.  As with 
the Veteran's written statements, her written statement is at 
odds with the objective evidence showing no clinical hearing 
loss at service separation or within the first post service 
year.  As well, her written statement post dates his service by 
many years.  The Board is unable to find this statement adequate 
to establish continuity of symptoms since service.

To the extent that the Veteran or his wife seeks to link his 
current hearing loss to noise exposure in service based solely 
on his or her own personal knowledge of audiological medicine 
and his medical condition, as there is nothing in the record 
that establishes either to be a trained medical professional, 
both therefore lack the expertise to comment upon medical 
observations or make diagnoses and opinions regarding matters of 
medical causation and etiology.  The statements in this regard 
are thus entitled to no probative weight.  See Layno v. Brown, 6 
Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

As previously stated, the Board does not find the Veteran's and 
his wife's historical account of onset in service of bilateral 
hearing loss with continuity of symptoms thereafter to be 
credible, due to contradictory medical evidence contemporaneous 
to the time of his separation from service and the year 
immediately following thereafter, which show no clinical 
diagnosis of a bilateral hearing loss disability.  The earliest 
record of hearing loss is the August 2006 VA audiological 
treatment report, over 37 years after the Veteran's discharge 
from active duty.  The Court in this regard has held that a 
lengthy period without treatment of the claimed disability is 
evidence against a finding of continuity of symptomatology, and 
it weighs heavily against the claim.  Service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  
Therefore, in view of the foregoing discussion, the claim of 
entitlement to service connection on a direct basis for bilateral 
hearing loss is denied, as well as for sensorineural hearing loss 
on a presumptive basis.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


